Notice of Pre-AIA  or AIA  Status
    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10, 13-20  are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 8, 10, 13-20 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  
1.  Claims 1, 20 recites the limitation " a power supply unit configured to supply power to an information processing apparatus”.  It is not clear whether ‘an information processing apparatus’ is same or different from a information processing apparatus recited in the preamble.
2. Claims 1, 20, recites “an ensuring circuit arranged in the first system and configured to maintain an operation of the first storage when the power controller detects the reduction in voltage of the power supply . It is not clear whether the power supply refers to the power supply to the first storage or power supply to the second storage or power supply to the information processing apparatus.
3. Claims 1, 20 recites “ a memory configured to store a serial number of a storage and a system to which the storage is connected “, the terminologies are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether a storage is  the  first storage or the second storage  or a storage other than first and second storage and it is not clear whether a system  is different from the first system and second system or if it is either a first or second system.
4. Claims 1, 20 recites a serial number of a storage connected to the first system at a time of previous successful activation of the information processing-2-Amendment for Application No.: 16/806732 Attorney Docket: 10196670US01 apparatus with a serial number of a storage connected to the first system at a time of current activation of the information processing apparatus and a second comparison comparing a serial number of a storage connected to the first system at the time of previous successful activation of the information processing apparatus with a serial number of a storage connected to the second system at the time of current activation of the information processing apparatus, are not consistent with the claim language. Specifically  the limitation “a storage” is not consistent with first storage or second storage.
The dependent claims 2-8, 10, 13-19 are rejected on the same basis.



Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187               

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187